Citation Nr: 0521563	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-28 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), to include depression and 
nerves.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October August 
1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for depression/nerves and 
PTSD.  The veteran filed a timely appeal of these 
determinations to the Board.

In April 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office. 

The issue of entitlement to service connection for a 
psychiatric disorder (other than PTSD), to include depression 
and nerves, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The weight of the medical evidence is against a showing that 
the veteran has PTSD.





CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in November 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claims of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a currently disability, evidence of a 
relationship between the current disability and a disease or 
injury in service, and with respect to his PTSD claim, 
credible supporting evidence that the claimed in-service 
stressor occurred.  The appellant was also informed that this 
evidence could consist of medical records or medical 
opinions, as well as evidence from other sources.  

By way of a December 2002 rating decision, a July 2003 
Statement of the Case, and January 2004 and February 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well as the RO's 
November 2002 letter, also specifically informed the veteran 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, numerous private and VA post-service medical 
treatment records and examination reports, testimony of the 
veteran and his spouse before the RO and also before the 
Board, and statements submitted by the veteran and his 
representative in support of his claim.  In this case, the 
Board finds that VA undertook reasonable development with 
respect to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for PTSD.  

The medical evidence in this case consists of the veteran's 
service medical records, VA and private medical records, and 
a VA examination conducted in December 2003.  The veteran's 
service medical records are negative for complaints of or 
treatment for any psychiatric disability, including PTSD.  
After service, the medical evidence suggests that the veteran 
sought treatment for anxiety and depression in the early 
1980's from several private physicians.  During this period 
he was generally diagnosed with anxiety and depression.  In 
1997, the veteran was hospitalized at the North Mississippi 
Medical Center with major depressive disorder, severe with 
psychotic features, rule out delusional disorder, rule out 
schizophrenia.  During this hospitalization, the veteran 
talked about the year he spent as a mess hall truck driver in 
Vietnam.  He stated that he had not been shot at and that he 
was not in combat.  He also stated that he had no bad 
memories or nightmares about Vietnam, and stated that none of 
his friends were killed.  He also related experiences where 
he would go to South China Beach in the afternoons and stated 
"Vietnam was pretty nice to me."  

The first diagnosis of PTSD in the record is dated in 2002, 
close in time to the date that the veteran filed his claim of 
service connection for this condition.  The veteran's claims 
file contains a report of his private physician dated in 
December 2002, which specifically diagnoses the veteran with 
PTSD.  After recounting the veteran's reported experiences in 
Vietnam, which included receiving small arms fire while 
driving in convoys, the death of his first sergeant when he 
first got to Vietnam, and seeing dead human bodies along the 
roadway, the physician stated that, the veteran's condition 
is a result of the veteran's service in Vietnam.  Other 
private medical reports from this period also note that the 
veteran had symptoms that were "most likely a posttraumatic 
stress disorder" that "seem related to his previous 
military experience", and that the veteran had a history of 
PTSD symptoms.  An April 2003 VA physician, however, 
disagreed.  After noting the veteran's experiences in the 
military, including the death of his first sergeant and the 
convoys that received small arms fire, the VA physician found 
that the veteran's experiences "did not fulfill criterion A 
for PTSD."   

In order to determine whether the veteran suffers for PTSD 
and whether this condition is related to his military 
service, the veteran was afforded a VA examination in 
December 2003.  The examiner reviewed the veteran's claims 
file and also noted the veteran's psychiatric history, as set 
forth in pertinent part above.  The examiner also noted the 
reports of the veteran's other physicians, including the 
private physician that diagnosed the veteran with PTSD.  
After interviewing and examining the veteran, the VA examiner 
diagnosed the veteran with major depressive disorder and 
generalized anxiety disorder.  No diagnosis of PTSD was 
offered.  With respect to the other diagnoses received by the 
veteran over the years, including PTSD, the examiner found 
that these diagnoses and evaluations appeared to conflict at 
times.  And the examiner also noted that the veteran's record 
contains conflicting accounts of his response to his 
experiences in Vietnam.  After reflecting on these various 
factors, the examiner concluded that "it does appear that 
[the veteran] does not meet criterion A [for PTSD]; however, 
it does seem that he has suffered from chronic anxiety and 
depressive disorder since shortly after his return from 
Vietnam."  

In light of the foregoing, the Board must deny the veteran's 
claim.  While the veteran has presented evidence indicating a 
diagnosis of PTSD, the VA examiner that conducted the 
psychiatric examination in December 2003, which took into 
consideration the veteran's medical history, and the results 
of the private physician's reports, was unable to 
substantiate the previous diagnosis of PTSD.  Because the VA 
examiner in December 2003 reviewed the veteran's claims file, 
to specifically include the findings contained in the 
December 2002 private physician's report, the Board finds 
that the December 2003 report is more probative than the 
private physician's report.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).

Thus, the clear weight of the evidence, and the opinion of 
the December 2003 VA examiner, is against a finding that the 
veteran's suffers from PTSD.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the 
Board does not question the sincerity of the veteran or his 
family that he has PTSD due to service.  The Board notes, 
however, that as a layperson, the veteran is not competent on 
his own to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the weight of the medical evidence is 
against a showing that the veteran currently has PTSD, there 
is no basis upon which to establish service connection for 
this condition.

ORDER

Service connection for PTSD is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychiatric disorder (other than PTSD), to include 
depression and nerves, must be remanded for further action.

Here, the Board observes that the veteran has been diagnosed 
with major depression and generalized anxiety disorder.  In 
connection with these diagnoses, several of the veteran's 
treatment physicians have stated that they believed that this 
condition first manifested shortly after service, and several 
have opined that his condition may be related to his service.  
In addition, the December 2003 VA examiner noted that the 
veteran "does appear to have severe depression and anxiety, 
and apparently has been treated for them since just after he 
returned from the Army."  The record, however, is devoid of 
medical evidence addressing the specific date of onset of the 
veteran's depression and anxiety, and there is no firm 
evidence specifically determining whether the veteran's 
current s psychiatric disability is related to the veteran's 
active duty service. 

The Board finds therefore that the he RO should arrange for 
the veteran's claims folder to be reviewed by the examiner 
who prepared the December 2003 VA examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum that addresses the exact 
date of onset of the veteran's current psychiatric 
disability, and to determine whether the veteran's current 
condition is directly related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording a new examination, the RO must ensure that 
all relevant records have been obtained.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  Here 
the record reflects that the veteran has been receiving 
ongoing treatment from the Memphis, Tennessee, VA Medical 
Center with respect to his psychiatric condition.  The RO 
should therefore update the veteran's file and request 
records of the veteran's VA psychiatric treatment from the 
Memphis, Tennessee, VA Medical Center dated after February 
2005.  In this regard, the Board notes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Memphis, 
Tennessee, VA Medical Center and request 
records of the appellant's treatment at 
this facility, dated after February 2005.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the December 
2003 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the  
exact date of onset of the veteran's 
current depression and anxiety, and to 
determine whether the veteran's current 
condition is directly related to or had 
its onset during service.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
the veteran's current psychiatric 
condition found in the veteran's file, 
and the examiner should offer an opinion 
as to the exact date of onset of the 
veteran's current depression and anxiety.  
The examiner should also offer an opinion 
regarding whether it is at least as 
likely as not that the veteran's 
depression and anxiety was caused by or 
had its onset during service.  In this 
regard, the examiner should specifically 
comment on the November 2002 pharmacist 
statement, and other physician statements 
from 2002 indicating that the veteran may 
have suffered from a psychiatric 
condition shortly after service or as a 
result of his military service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


